Citation Nr: 1501017	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II prior to March 11, 2010, and 40 percent thereafter. 

2. Entitlement to a total rating based on individual unemployability (TDIU), for the period after January 14, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied a rating in excess of 20 percent for diabetes mellitus and denied TDIU.  In a June 2014 rating decision, the RO increased the rating for diabetes mellitus to 40 percent, effective march 11, 2010.  

In a February 2009 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 70 percent rating from February 23, 2005, and a 100 percent rating from January 15, 2008.  In that same decision, the RO granted TDIU, effective May 17, 2006 to January 14, 2008; after which the 100 percent rating for PTSD was in effect.  As will be discussed below, the issue of entitlement to TDIU for the period after January 14, 2008 is still on appeal.

The Veteran had a hearing before the Board in September 2014 and the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for increased rating in May 2006 and seeks a rating in excess of 20 percent for his diabetes mellitus, type II, prior to March 11, 2010, and 40 percent thereafter.  VA obtained a medical opinion in March 2010.  The VA examiner noted that the Veteran's diabetes results in diabetic peripheral neuropathy and diabetic retinopathy.  The examiner also concluded that the Veteran's hypertension is at least as likely as not due to his diabetes mellitus.  

38 C.F.R. § 4.120, Diagnostic Code (DC) 7913 provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  The Veteran has not been afforded recent examinations for his hypertension or diabetic retinopathy.  Therefore, the Board does not have enough information to determine whether these disabilities are compensable complications of the Veteran's diabetes and warrant separate ratings under DC 7913.  Accordingly, the Veteran should be afforded new VA examinations that assess the current nature, extent, and severity of his hypertension and diabetic retinopathy.  

The issue of entitlement to TDIU for the period after January 14, 2008 is still on appeal.  The March 2010 VA examiner noted that the Veteran's diabetes renders him unable to work.  As the evidence raises the question of whether the Veteran is unemployable due to diabetes, for which an increased rating is sought, the issue of whether TDIU is warranted as a result of diabetes is part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the February 2009 rating decision, the RO increased the rating assigned for PTSD to 100 percent disabling, effective January 15, 2008 and made the award for TDIU only effective until January 14, 2008.  The RO specifically noted that the service-connected PTSD was the basis for the grant of TDIU.  The receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU, holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008). 

Thus, the issue of whether the Veteran is entitled to TDIU for diabetes is still on appeal.  However, further development is needed prior to adjudicating the Veteran's TDIU claim.  The March 2010 VA examiner noted that "along with other medical conditions," the Veteran's diabetes renders him unable to work.  The Board finds this opinion inadequate as the examiner did not specify whether the Veteran's "other medical conditions" include service-connected disabilities.  In a TDIU determination, non-service connected disabilities may not be considered.  38 C.F.R. §§ 3.341.  Thus, a medical opinion addressing whether the Veteran is unemployable due to his service-connected disabilities, including diabetes mellitus, should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for diabetes and any related complaints since February 2010.  After securing the necessary release, the obtain these records.

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to ascertain the current severity and all manifestations of his service-connected diabetes mellitus, type II.  The examiner should review the record in conjunction with the examination.

a.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiners should state how long they last and what kind of care is necessary.

b.  The examiners should address the nature and severity of any additional complications that the Veteran has as a result of his service-connected disability.  Specifically, his diabetic retinopathy and hypertension should be fully evaluated, with separate examinations scheduled.

c.  The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected diabetes mellitus and related complication.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3  After completing the above, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




